Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102 

as being anticipated by Warner et al. (US 2006/0036935).

Regarding claims 1 (system, in Fig. 7), 8 (method steps), 15 (medium), Warner as analyzed discloses, a system and medium with computer readable instructions (0015-0016, 0023), corresponding to the method steps, on the system comprising: 
O	a processor, and 
a memory comprising a data structure for serializing data from data records for, a type of entity (0008, 0095, such as: an XML entity, abstract), the data structure including:

a header portion (Fig. 5), comprising: 
a schema identifier (such as: 510, format type), for a schema for the type of entity (XML), 
wherein the schema defines a number of fields (see Length, 0066, 0058, 0061, 0069, 0080, 0082, 0087, 0090, 0091, 0094, 0096), for the type of the entity and 
o	an encoding (see values) of each of the fields, and 
o	a version identifier (506, version); and 
o	a field sequence portion, comprising a series of entries corresponding to each of the fields defined by the schema, each entry of the field sequence including serialized values from the data records for a corresponding one of the fields for the type entity and including a stream (0005, 0030, and 0117, etc…), for the corresponding one of the fields that includes serialized values for the corresponding one of the fields from the data records
SEE 0028, 0036, 0037, 0039 and 0054-, 


Note, based on the above (for clarity), What is header??
“Specifies the XML version number, and optionally the character encodings, as part of a grammar document's XML declaration on the first line of the document. This header must appear on the first line of all XML documents; therefore, all XML Grammar documents (fileName. grxml) must have the XML header at the top.” Aug 18, 2014


Regarding claims 2, 9 and 16, Warner is deemed to meet as claimed, wherein the streams are encoded according to different schemas (0011, 0039, 0042, 0060, 0092, 0094, and 0098)
SEE versions 506 & 510, Format Type, 0102, Formats & version or versions (0006-, 0010, 0036, 0052-, 0058), with a version field 506, (XML version, 0099, 0103, 0105, 0107)

[0102] XML serialization format type field 510 includes a value which indicates the format of the content stored in node content field 512. Since the content of a node instance of the serialized data value type may be rather large, in some embodiments a serialization format is provided to facilitate a more efficient transfer of XML information. A set of possible XML serialization formats that may be used in these embodiments are described in the '393 application. For example, the XML serialization format may be an uncompressed text format, a compressed text format, a format for a locator of a large object in persistent storage that stores compressed XML data (e.g. a locator for a Large OBject (LOB)), a format for a reference to an object represented by an instance of a serialized data value type (e.g. XMLREF reference pointing to an object of XMLType in a object-relational database system), a format used as the 

	Regarding claim 3, 10 and 17, Warner is deemed to meet as claimed, wherein each stream is one of: 
a Table stream, 
a Null stream, 
a Sequence stream or 
a Const stream

SEE of table or Tables (0037, 0058), a Sequence (SEE 0036, 0037, 0039, XML), or of serialized streams in XML

Regarding claims 4, 11 and 18, Warner is deemed to meet as claimed, wherein the field sequence portion includes a stream	o	flag entry identifying a type of each stream
SEE abstract, 0005 (Type, XML), 0009, 0011-0014, 0028, 0033, 0036, 0037, 0039-0042, 0051-
And
[0011] The XQuery Data Model is generally based on the XML specification, but further requires support of at least the following new features: [0012] Support for XML Schema types. The XML Schema recommendations define features, such as structures and simple data types, that extend the definitions in the XML specification with precise type information; [0013] Representation of collections of 

Regarding claims 5, 12 and 19, Warner is deemed to meet as claimed, wherein at least one of the streams includes a pointer (0102) to a relative address (or location), corresponding to the serialized values of that stream.
“…a format for a pointer to a shared location in memory where an instance of the node serialized data value type is stored (e.g. pointer to a shared location in the physical memory of a database system)…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2006/0036935) in view of McCaig et al. (US 2018/0262533).
McCaig, is deemed to teach and render obvious, as claimed.
SEE 0124, 0146, the disclosure is associated with serializing and de-serializing data (0164, 0433)
SEE UUID, of a schema ID (w/string parameters)
See 0124
SEE “…A schema ID may comprise a string parameter, which may define the universally unique identifier (UUID)/hash of the report used to generate the payload...”
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Warner in view of the teachings of McCaig,
to utilize the teaching of generating universally unique identifiers (or UUIDs), directed to schema identifiers, as taught by McCaig, thereby rendering obvious, to generate, UUID based IDs for defining (unique names), for the schema in Warner, as taught by McCaig.

a count of the number of data records included in the data structure
SEE Warner w/length or lengths fields (Fig. 2, 4A), 408/508, 424 and {0066, 0069, 0080, 0082-, 0090-}, such as in, #bytes (or a count).
	Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158